Upon consideration of the Report of the Special Master, the Exceptions of Plaintiff-Intervenor States of Alabama et al, and the Reply of Delaware, it is ordered that Delaware's complaint against New York is dismissed, that the renewed motion of Delaware to dismiss the complaint without prejudice is denied, and that the motion of New York to amend its answer in order to assert certain counterclaims is denied without prejudice. The Court takes no action at this time on the recommendation of the Special Master for determining the location of noncorporate debtors. This cause shall now be known as State of Texas et al., Plaintiffs-Intervenors v. State of New York. [For earlier order herein, see, e. g., 511 U. S. 1028.]